EXHIBIT 10.1
 
RESTRICTED STOCK UNIT AGREEMENT
_____________________________
 
DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN
_____________________
 
(Time Vesting; Executive Officer)
 
THIS AGREEMENT is made and entered into as of the "Grant Date" (see Paragraph
1(a)), by and between DST SYSTEMS, INC. ("Company") and recipient ("Employee")
of an Award under the DST Systems, Inc. 2005 Equity Incentive Plan, as amended
and interpreted from time to time (the "Plan").
 
WHEREAS, Awards under the Plan are administered by the Compensation Committee of
Company's Board of Directors or other committee designated by the Board (the
"Committee") or Company officer to which the Committee delegates authority as
provided in the Plan;
 
WHEREAS, the Committee wishes to grant to Employee rights ("Restricted Stock
Units" or "RSUs") to receive shares of Company common stock ("Shares") on or
after the time the RSUs "Vest," which occurs with respect to all or a portion of
the RSUs on the "Vesting Dates" referenced in Paragraph 1(a) subject to the
other terms and provisions of this Agreement generally including without
limitation requirements for continued "Employment" (as defined in Paragraph
3(h)) and the risk of forfeiture as provided for in Paragraph 3(c); and
 
WHEREAS, Company, in its discretion, may allow Employee the potential tax
benefit of deferring the issuance of Shares beyond the RSU Vesting Dates as
provided in Paragraph 3(f), and, therefore, an RSU Vesting Date may not be the
same date as the issuance of one or more of the Shares underlying the Vested
RSUs.
 
The parties agree as follows:
 
1.           GRANT OF RSU.
 
a.           RSU Grant.  The Grant Date, the number of RSUs granted in this
Award, and the Vesting Dates are shown in the email communication to Employee to
which this Agreement is attached.  Vesting of each RSU as provided in Section 3
entitles Employee to the issuance of one Share, subject to the other terms and
conditions of the Plan and this Agreement.  In order for the grant to be
effective, Employee must timely confirm acceptance of the terms and conditions
of this Agreement pursuant to the instructions in the communication.
 
b.           Administration.  Company's Chief Financial Officer may adopt
Administrative Procedures for RSUs and the Committee may maintain rules for
Awards issued under the Plan.  As amended from time to time, such procedures and
rules (collectively, the "Rules") shall apply to all actions taken with respect
to this Agreement.  The Committee or its delegate may take any action deemed
necessary or appropriate to administer this Agreement and the issuance of Shares
attributable to Vested RSUs in accordance and consistent with Internal Revenue
Code ("Code") Section 409A and regulations and guidance issued thereunder
("409A").
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.           RESTRICTIONS.
 
a.           Non-Transferability.  Except as may be permitted under the Plan
with respect to transfers to a Permitted Transferee, the RSUs are not
transferable during the "Original Delay Period" (as defined in Paragraph 3(f))
and through any "Extended Issuance Date" (as defined in Paragraph 3(f)), by
sale, assignment, disposition, gift, exchange, pledge, hypothecation, or
otherwise, other than as provided in Paragraph 3(i) upon Employee's death.  Any
attempted disposition of the RSUs, or the levy of any execution, attachment or
similar process upon the RSUs prior to issuance of the Shares, shall be null and
void and without effect.
 
b.           No Privilege of Stock Ownership; Dividend Equivalents.  Holding
RSUs does not give Employee the rights of a shareholder (including without
limitation the right to vote or receive dividends or other distributions) with
respect to the Shares underlying the RSUs that Company may issue under the terms
and conditions of this Agreement.  Notwithstanding the foregoing, if Company
declares a dividend on Shares, then a "Dividend Equivalent" (as defined in the
Plan) in the form of additional RSUs will be paid on the RSUs.  Dividend
Equivalents will be converted to additional RSUs on the date the actual dividend
is paid to Company shareholders.  The number of additional RSUs credited shall
be the quotient (rounded up to the next whole Share) obtained by dividing the
aggregate cash amount that would have been paid as a dividend on the Shares
underlying all RSUs credited to Employee in this Award (whether or not such RSUs
have Vested) by the Fair Market Value of a Share on the date such dividend
payment is made to Company shareholders.  Any additional RSUs credited to
Employee's RSU Account which are attributable to Dividend Equivalents shall be
subject to the same risk of forfeiture and the same Vesting conditions, and
result in the issuance of Shares at the same time and same manner, as the
original underlying RSUs.  All rights to any Dividend Equivalents shall be
subject to the restrictions on transferability described in Paragraph 2(a) and
shall become null and void upon forfeiture of the RSUs under Paragraph 3(c).  To
the extent that Employee has elected an Extended Issuance Delay (as defined in
Paragraph 3(g)), with respect to any RSUs, any additional RSUs credited to
Employee's RSU Account attributable to Dividend Equivalents shall be distributed
at the same time as the original RSUs subject to the extended deferral election.
 
3.           VESTING, FORFEITURE, AND SHARE ISSUANCE.
 
a.           Vesting Date(s).  The RSUs shall become Vested on the Vesting
Date(s) as shown in the email communication to which this Agreement is attached.
 
b.           Other Vesting.
 
(i)           Effect of Change in Control on Vesting.  Subject to Section 6 of
this Agreement and Section 14 of the Plan, upon a "Termination Without Cause" or
a termination of Employment in connection with a "Resignation for Good Reason"
(each as defined in Paragraph 3(h)), in each case that occurs subsequent to the
date of a Change in Control, all RSUs shall become fully Vested.  Prior to any
such event, the RSUs shall continue to Vest as provided in Paragraph 2(a).
 
(ii)           Effect of Death and Disability on Vesting.  In addition to any
potential Vesting which may occur as provided in this Section 3 and subject to
the other terms and conditions of this Agreement, Vesting shall occur in full as
of the date of Employee's "Disability" (as that term is defined in the Rules) or
death; provided, however, in no event
 
 
 
2

--------------------------------------------------------------------------------

 
 
shall Vesting occur on account of Employee's death or Disability if Employee's
Employment has been terminated before the date of Employee's death or
Disability.  Any death or Disability occurring after forfeiture of the RSUs
under Paragraph 3(c) of this Agreement shall not affect the forfeited status of
such RSUs.
 
(iii)           Effect of a Reduction in Force, Business Unit Divestiture, or
Retirement on Vesting.  Upon either a "Reduction in Force," "Business Unit
Divestiture" or "Retirement (each as defined in Paragraph 3(h) and an "Event"),
a pro rata portion of the tranche of RSUs scheduled to Vest on the next Vesting
Date (the "Tranche") shall Vest as set forth in (iv) below; provided, however,
that if the Event is a Business Unit Divestiture or Reduction in Force and at
least six months have not elapsed between the Grant Date and the Event, no pro
rata vesting of the Tranche shall occur and all of the non-Vested RSUs shall be
forfeited.  The RSUs that do not Vest under this Paragraph 3(b)(iii) shall be
forfeited as of the date of the Event.
 
(iv)           Calculations.  To determine the pro rata portion of the Tranche
Vesting, divide the number of RSUs scheduled to Vest on the next scheduled
Vesting Date by 12 and multiply by the number of months from one year prior to
the upcoming Vesting Date ("Commencement Date") to the Event.  The pro rata
calculations shall include the calendar month in which the Commencement Date or
Event occurred only if the date is subsequent to the 15th day of such
month.  For any calculations in this Agreement that require the number of RSUs
to be divided or for a designated percentage of the RSUs to Vest, if such number
is not evenly divisible or an applied percentage or formula would result in the
issuance of a fractional Share, any fractional Share shall be rounded up to the
next whole number and the Corporate Secretary's office shall allocate the
additional Shares(s) to the Vesting tranche.  In no event shall Vesting occur
with respect to a number of RSUs that exceeds the original RSU grant amount.
 
c.           Forfeiture.  Forfeiture of RSUs shall occur under the circumstances
set forth below.  Upon any such forfeiture, under no circumstance will Company
be obligated to make any payment to Employee, and no Shares shall be issued, as
a result of such forfeited RSUs.  In addition to the forfeiture of all RSUs,
upon forfeiture for "Cause" (as defined in Paragraph 3(h)) all Shares previously
issued under this Agreement shall also be forfeited and transferred to Company
as provided in Section 5.
 
(i)           Subject to the other provisions of this Section 3, all non-Vested
RSUs shall be forfeited if Employee ceases Employment during the Original Delay
Period (even if a portion of the RSUs have Vested).
 
(ii)           Notwithstanding any other provision of this Agreement, Cause
shall result in forfeiture of the RSUs and all Shares issued pursuant
thereto.  Employee acknowledges and agrees that forfeiture for Cause can occur
during any Original Delay Period or Extended Delay Period, prior or subsequent
to any RSU Vesting or Share issuance and whether or not Employee is eligible for
a Retirement.
 
d.           Share Issuance.
 
(i)           Except as otherwise provided herein, upon the Vesting of a
specific number of RSUs as provided in Paragraphs 3(a) and (b), Company shall
issue a corresponding number of Shares to Employee as soon as administratively
practical after
 
 
 
3

--------------------------------------------------------------------------------

 
 
the Vesting Date; provided that tax withholding obligations have been satisfied
as provided in Section 4.  The preceding sentence notwithstanding,
 
 
(A)
if the Vesting event is Retirement, Reduction in Force, Termination Without
Cause, Resignation for Good Reason or Business Unit Divestiture, no issuance of
Shares is to occur with respect to such Vesting event unless it is also a 409A
Separation;

 
 
(B)
if the Vesting event is Retirement, Reduction in Force, Termination Without
Cause, Resignation for Good Reason or Business Unit Divestiture but such Vesting
event is not a 409A Separation, issuance of Shares shall not occur until
Employee's 409A Separation;

 
 
(C)
if the Vesting event is a Change in Control and the RSUs are subject to 409A, no
issuance of Shares is to occur unless that Change in Control is also a 409A
Change in Control; and

 
 
(D)
if the Vesting event is a Change in Control but such Change in Control is not a
409A Change in Control, no issuance of Shares is to occur until the first to
occur of Employee's 409A Separation or a 409A Change in Control.

 
(ii)           Company will not issue Shares upon a Vesting Date to the extent
that either Employee has elected an "Extended Issuance Delay" (as defined in
Paragraph 3(f)) and/or the issuance of Shares is subject to the six-month delay
period required under Section 409A a "409A Issuance Delay" (as defined in
Paragraph 3(g)).  Employee acknowledges and agrees that Company will not issue
any Shares pursuant to this Agreement any earlier than the first business day
after the Vesting Date nor any later than ninety days after such Vesting
Date.  If one or both of an Extended Issuance Delay or a 409A Issuance Delay
applies, Company shall issue the Shares as soon as administratively practical
(but no earlier than one business day and no later than ninety days) after
expiration of the latest ending applicable period.  Company's transfer agent may
issue Shares in certificate or book entry form as determined by Company's
Corporate Secretary.
 
(iii)           Upon issuance of the Shares, Employee shall have all rights of a
shareholder with respect thereto including the right to vote and receive all
dividends or other distributions made or paid with respect to the Shares.  The
number of Shares issuable in any circumstance shall be reduced by the number of
Shares withheld for taxes as provided in Section 4.
 
e.           Limited Accelerated Issuance of Shares for FICA Related
Taxes.  Paragraph 4(b) governs the limited accelerated payment of Shares
underlying RSUs for the satisfaction of "FICA Related Taxes" (as defined in
Paragraph 4(b)) if those should occur for any reason prior to the Vesting Date.
 
f.           Extended Issuance Delays.  The period from the Grant Date to a
Vesting Date is the "Original Delay Period."  In circumstances allowed by the
Rules and where a valid and timely Section 409A deferral election has been made
(an "Extended Issuance Delay"), Shares that
 
 
 
4

--------------------------------------------------------------------------------

 
 
Company would otherwise issue after the Original Delay Period may be issued on
the Extended Issuance Date timely elected by Employee.  The period from the
Vesting Date to the Extended Issuance Date is the "Extended Delay Period."
 
g.           Section 409A Issuance Delays.  To the extent that an RSU is or
becomes subject to 409A and Employee is a "specified employee" under Company's
Specified Employee Identification Procedures, then, notwithstanding any other
provision of this Agreement or the Rules and for the avoidance of negative tax
consequences to Employee, any issuance of Shares or cash pursuant to this
Agreement on account of Employee's 409A Separation shall be delayed until the
first day after six-months following such 409A Separation, as required for the
avoidance of penalties and/or excise taxes under 409A ("409A Issuance Delay").
 
h.           Definitions.  For purposes of this Agreement, the following terms
have the meanings set forth below:
 
(i)           A "409A Change in Control" is a Change in Control that also
qualifies as a change in control under 409A(a)(2)(A)(v).
 
(ii)           A "409A Separation" is Employee's separation from service with
Company as determined under 409A(a)(2)(A)(i).  A 409A Separation may occur on
account of any separation from service including separation due to death,
disability, resignation, or termination of employment by Company with or without
Cause.
 
(iii)           A "Business Unit Divestiture" is Employee's termination of
Employment in connection with the consummation of a merger, reorganization,
consolidation, or sale of assets, or stock or other transaction that the
Committee determines is a business unit divestiture event, that involves a
Subsidiary (as defined in Subparagraph 3(h)(v)(B)), joint venture, division or
other business unit, and that results in a group of employees of such business
unit being employed by an acquiring company and no longer having employment with
Company.
 
(iv)           "Cause" means either a violation of Section 5 or termination of
Employment for any act of dishonesty, willful misconduct, gross negligence,
intentional or conscious abandonment or neglect of duty, criminal activity,
fraud or embezzlement, any unauthorized disclosure or use of material
confidential information or trade secrets, or violation of any noncompete or
non-disclosure agreement to which Employee is subject.
 
(v)           "Employment" means Employee is regularly and continuously
employed, for more than fifty percent (50%) of the number of hours designated
for base salary purposes as full-time employment, by:
 
 
 
 
(A)
Company;

 
 
(B)
any corporation in an unbroken chain of corporations beginning with Company or
in an unbroken chain of corporations ending with Company if, on the Grant Date,
each corporation other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain or any

 
 
 
5

--------------------------------------------------------------------------------

 
entity in which Company has a direct or indirect equity interest of at least
fifty percent (50%) ("Subsidiary");
 
 
(C)
any individual or entity that directly or through one or more intermediaries
controls or is controlled by or under common control with Company ("Affiliate");
or

 
 
(D)
any entity in which Company directly or indirectly owns stock possessing such
minimum percentage (at least twenty percent (20%)) of the total combined voting
power of all classes of stock or owns such minimum percentage (at least twenty
percent 20%)) of the capital interests or profit interests as the Committee from
time to time determines for purposes of this Subparagraph 3(h)(v) (also an
"Affiliate").

 
Employee is not deemed to have terminated Employment through, and the RSUs shall
not be forfeited solely as a result of, any change in Employee's duties or
position or Employee's temporary leave of absence approved by Company.
 
(vi)           The "Extended Issuance Date" is (a) if a Retirement Installment
applies, each date during an Extended Delay Period that Employee shall receive
an issuance of Shares in an installment, or if earlier, the date of death
following Retirement; or (b) if a Retirement Installment does not apply, the
earlier of (i) the Extended Issuance Date elected by Employee pursuant to the
Rules; or (ii) the date of a 409A Separation during the Extended Delay Period.
 
(vii)           A "Reduction in Force" means a termination of Employment with
Company during the Original Delay Period as part of Company's termination of the
employment of at least ten (10) employees within a business unit in connection
with a single plan of reduction to occur within a rolling 90-day period or
longer period incorporated into a specific plan of reduction.
 
(viii)           A "Resignation for Good Reason" means Employee's resignation
for good reason (as defined below) subsequent to the date of a Change in Control
during the three-year period following such date if: (x) Employee provides
written notice to the Company Secretary within ninety (90) days after the
initial occurrence of a good reason event describing in detail the event and
stating that Employee's employment will terminate upon a specified date in such
notice (the "Good Reason Termination Date"), which date is not earlier than
thirty (30) days after the date such notice is provided to Company (the "Notice
Delivery Date") and not later than ninety (90) days after the Notice Delivery
Date, and (y) Company does not remedy the event prior to the Good Reason
Termination Date.  For purposes of this Agreement, Employee shall have "good
reason" if there occurs without Employee's consent:
 
 
(A)
a material reduction in the character of the duties assigned to Employee or in
Employee's level of work responsibility or conditions;

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(B)
a material reduction in Employee's base salary as in effect immediately prior to
the Change in Control or as the same may have been increased thereafter;

 
 
(C)
the material relocation of Employee's principal office to a location at least 35
miles outside of the metropolitan area where such office was located at the time
of the Change in Control, except for required travel on Company business to an
extent substantially consistent with Employee's obligations immediately prior to
the Change in Control; or

 
 
(D)
any material breach by Company of an employment agreement between Company or its
successor and Employee, provided, however, that Employee shall not have "good
reason" under this Subparagraph (viii) on account of any alleged breach of an
employment agreement based on a material reduction in employee benefits as of a
Change in Control that is immaterial or where benefits to Employee from
participation in such employee benefit plans are not reduced by more than ten
percent (10%) in the aggregate.

 
(ix)           A "Retirement" means, notwithstanding the definition of
"Retirement" under the Plan, a termination of Employment on or after age 59½
(either by Employee voluntarily or by Company as a Termination Without Cause)
and following a minimum of three (3) years of employment.
 
(x)           A "Termination Without Cause" means Company's termination of
Employee's Employment that is not for Cause.
 
(xi)           A "Retirement Installment" is an election made pursuant to the
Rules to receive, after Retirement and prior to death, any Share issuance
amounts in incremental installments over the number of years elected by Employee
as allowed by the Rules.
 
i.           Payments to Third Party.  Upon death of Employee followed by a
valid written request for payment, the Shares shall be issued as soon as
administratively practical to Employee's beneficiary named in a written
beneficiary designation filed with Company's Corporate Secretary on a form for
the Plan or, if there is no such designated beneficiary, to Employee's executor
or administrator or other personal representative acceptable to the Corporate
Secretary.  Any request to pay any person or persons other than Employee shall
be accompanied by such documentation as Company may reasonably require,
including without limitation, evidence satisfactory to Company of the authority
of such person or persons to receive the payment.
 
4.           TAXES.
 
a.           Tax Withholding; Valuation.  Employee understands and agrees that,
at the time any tax withholding obligation arises in connection with (i) a Share
issuance, (ii) Retirement-eligibility, or (iii) an RSU Vesting, Company may
withhold, in Shares if a valid election applies under this Section 4 or in cash
from payroll or other amounts Company owes or will owe Employee, any applicable
withholding, payroll and other required tax amounts due upon Vesting, issuance
of Shares, Retirement-eligibility, or any other applicable event.  Tax
Withholding may be made by any
 
 
 
7

--------------------------------------------------------------------------------

 
 
means permitted under the Plan, as approved by the Committee, and as permitted
under the law.  The valuation of the RSUs, and any Shares that Company may issue
attributable to Vested RSUs, for tax and other purposes shall be as set forth in
the Rules and in applicable laws and regulations ("Valuation Rules").  In the
absence of the satisfaction of tax obligations, Company may refuse to issue the
Shares.
 
b.           Acceleration of Share Issuance to Cover Employment Tax
Liabilities.  Employee understands and agrees that certain tax withholding
amounts may be due prior to an issuance of Shares.  For instance, withholding
amounts for the Federal Insurance Contributions Act tax imposed under Code
Sections 3101, 3121(a) or 3121(v)(2) ("FICA Tax") may be due upon Employee
meeting Retirement-eligibility requirements during an Original Delay Period
subsequent to a Change in Control.  If Shares are issued on an accelerated basis
to satisfy the FICA Tax as provided in this Paragraph, then Employee may have
income tax at source on wages imposed under Section 3401 or the corresponding
withholding provisions of applicable state, local, or foreign tax laws (together
with the FICA Tax, the "FICA Related Taxes").  When and in the manner permitted
by the Committee or its delegate in their sole discretion and unless otherwise
prohibited by law, Employee may irrevocably elect in writing on a Company
designated form to satisfy the FICA Related Taxes through the accelerated
issuance of Shares (including the accelerated issuance of Shares for which a
Vesting Date may not have yet occurred but for which the underlying RSU is no
longer subject to substantial risk of forfeiture).  In no event, however, may
the value (determined under the Valuation Rules) of the total accelerated Share
issuance exceed the aggregate amount of the FICA Related Taxes.
 
c.           Satisfaction in Share Retention.  Unless otherwise determined by
the Committee or its delegate in their sole discretion and unless otherwise
prohibited by law, Employee (or his or her guardian, legal representative or
successor) may, in the manner determined by the Committee or its delegate,
irrevocably elect in writing on a Company designated form to satisfy any income
tax withholding obligation in connection with the RSUs by requesting Company to
retain whole Shares which would otherwise have been issued, which Shares shall
not belong to Employee upon such retention.
 
d.           Remedies.  If withholding is not effected by Company for any reason
at the time of the taxation event, then Employee agrees to pay Company any
withholding amounts due within the deadline imposed by Company.  If, within the
deadline imposed by Company, Employee has not paid any withholding amounts due
or has not elected, if allowed by the Committee or its delegate in their sole
discretion, whether to have Shares retained for taxes or to pay cash for the tax
withholding, then Company may, at its sole discretion (a) retain whole Shares
which would otherwise have been issued (including without limitation withdrawal
of Shares that had previously been placed into Employee's book entry account),
(b) deduct such amounts in cash from payroll or other amounts Company owes or
will owe Employee, or (c) effect some combination of Share retention and cash
deduction.
 
5.           VIOLATION OF NONCOMPETE, NONUSE AND NONDISCLOSURE
PROVISIONS.  Employee acknowledges that Employee's agreement to this Section 5
is a key consideration for the grant of the RSUs.  Employee hereby agrees with
Company as follows:
 
a.           Noncompete.  During the period that Employee is employed by
"Employer" (as defined in Paragraph 5(h)), and thereafter during any period for
which Employee is receiving, by agreement of Employee and Employer, any
separation payment(s) (whether made in lump sum or installments), Employee
agrees that, without consent of Employer, Employee will not engage
 
 
 
8

--------------------------------------------------------------------------------

 
 
directly or indirectly within any country where Employee was employed by
Employer, in any manner or capacity, as advisor, consultant, principal, agent,
partner, officer, director, employee or otherwise, in any business or activity
which is competitive with any business conducted by Company, a Subsidiary (as
defined in Subparagraph 3(h)(v)(B)) or Affiliate (as defined in Paragraph 5(h));
provided, however, that the Committee may determine as provided in Paragraph
6(a) that such obligation shall not apply to any period after termination of
employment if such termination was on the date of a Change in Control or within
eighteen (18) months subsequent to such date.
 
b.           Nonsolicitation.  Employee further agrees that during the twelve
month (12) period subsequent to termination of employment with Employer,
Employee will not solicit any employee of Company, its Subsidiary or Affiliate
to leave such employment to become employed by a competitor of Company, its
Subsidiary or Affiliate or solicit or contact any person, business or entity
which was a customer of Company, its Subsidiary or Affiliate at the time of such
termination of employment, or any prospective customers of Company, its
Subsidiary or Affiliate to which Company, its Subsidiary or Affiliate has made a
proposal to do business within the twelve (12) month period prior to the date of
termination of employment, for purposes of selling goods or services of the type
sold or rendered by Company, its Subsidiary or Affiliate at the time of
termination of employment.
 
c.           Ownership of Confidential Information, and Inventions and
Works.  All "Confidential Information,"  "Inventions and Works" (each as defined
in Paragraph 5(h)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of
Employer.  Employee shall make full and prompt disclosure to Employer of all
Inventions.  Employee assigns and agrees to assign to Employer all of Employee's
right, title and interest in Inventions.  Employee acknowledges and agrees that
all Works are "works made for hire" under the United States copyright laws and
that all ownership rights vest exclusively in Employer from the time each Work
is created.  Should a court of competent jurisdiction hold that a Work is not a
"work made for hire," Employee agrees to assign and hereby assigns to Employer
all of Employee's right, title and interest in the Work.  In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work.  Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, including any patent or copyright applications or patents or copyrights
in any country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.
 
d.           Recordkeeping and Return of Confidential Information, Inventions
and Works.  Employee agrees to maintain regular records of all Inventions and
Works developed or written while employed with Employer.  Employee agrees to
comply with any procedures disseminated by Employer with respect to such
recordkeeping.  Employee agrees to provide such records to Employer periodically
and/or upon request by Employer.  Employee agrees to return to Employer all
Confidential Information, Inventions and Works in any tangible form, and copies
thereof in the custody or possession of Employee, and all originals and copies
of analyses, compilations, studies or documents pertaining to any Confidential
Information, Inventions and  Works, in whatever form or medium, upon a request
by Employer, or upon termination of employment.
 
e.           Nonuse and Nondisclosure.  Employee shall not, either during or
after Employee's employment by Employer, disclose any Confidential Information,
Inventions or Works to any other
 
 
 
9

--------------------------------------------------------------------------------

 
 
person or entity outside of his employment, or use any Confidential Information,
Inventions or Works for any purpose without the prior written approval of an
officer of Employer, except to the extent required to discharge Employee's
duties assigned by Employer.
 
f.           Subsequent Employer Notice.  During the term of Employee's
employment with Employer and for the longer of one year thereafter, or any
period in which the non-compete or non-solicitation obligation set forth herein
applies (the "Identification Period"), Employee agrees to identify to potential
subsequent employer(s), partner(s) or business associate(s) Employee's
obligations under this Agreement prior to committing to a position with the
employer(s), partner(s), or business associate(s).  Employee agrees that
Employer may, at its discretion, provide a copy of Section 5 of this Agreement
to any of Employee's subsequent employer(s), partner(s), or business
associate(s), and may notify any or all of them of Employee's obligations under
this Agreement.  During the Identification Period, Employee shall give written
notice to Employer's Human Resources Department identifying any subsequent
employer(s), partner(s), or business associate(s) of Employee.
 
g.           Remedies.  Notwithstanding anything to the contrary herein, if in
Employer's sole discretion an event has occurred that constitutes Cause
(including, without limitation, a violation of this Section 5), whether prior
to, on or after an RSU Vesting or Share issuance date or during an Original
Delay Period or Extended Delay Period, then, in addition to all other remedies
available to Company, the RSUs for which Share issuance has not occurred shall
be immediately forfeited to Company and any Shares that have been issued
pursuant the Vesting of underlying RSUs, if such issuance has occurred, shall be
immediately transferred by Employee to Company (with Employee taking all steps
necessary to effect the transfer and provided that, if the Shares are no longer
available for transfer, Employee shall reimburse to Company the amount of
Employee's ordinary income from the Vesting of the RSUs); provided, however,
that no consideration shall be paid by Company to Employee for any forfeiture,
transfer or reimbursement pursuant to this Paragraph 5(g).  Employee agrees that
the provisions of Section 5 hereof are necessary for protection of the business
of Company and that violation of such provisions is cause for termination of
employment and would cause irreparable injury to Company not adequately
remediable in damages.  Employee agrees that any breach of its obligations under
Section 5 shall, in addition to any other relief to which Company may be
entitled, entitle Company to temporary, preliminary and final injunctive relief
against further breach of such obligations, along with attorneys' fees and other
costs incurred by Company in connection with such action.
 
h.           Section 5 Definitions.  For purposes of Section 5, the following
terms have the meanings set forth below:
 
(i)           "Employer" means any Company-related entity that has employed
Employee, whether it be Company, its Subsidiary (as defined in Subparagraph
3(h)(v)(B)), or an Affiliate (either as defined in Subparagraph 3(h)(v)(C), and
also for purposes of this Section 5, any entity in which Company has a direct or
indirect equity interest of at least twenty-five percent (25%)).
 
(ii)           "Confidential Information" means non-public information about
Company, its Subsidiaries and Affiliates, including, without limitation, (A)
inventions not disclosed to the public by Company, its Subsidiary or Affiliate,
products, designs, prototypes, data, models, file formats, interface protocols,
documentation, formulas, improvements, discoveries, methods, computer hardware,
firmware and software, source code, object code, programming sequences,
algorithms, flow charts, test results, program formats and other
 
 
 
10

--------------------------------------------------------------------------------

 
 
works of authorship relating to or used in the current or prospective business
or operations of Company, Subsidiaries and Affiliates, all of which is
Confidential Information, whether or not patentable or made on Employer premises
or during normal working hours; and (B) business strategies, trade secrets,
pending contracts, unannounced services and products, financial projections,
customer lists, information about real estate Company, its Subsidiary or
Affiliate is interested in acquiring, and non-public information about others
obtained as a consequence of employment by Employer, including without
limitation information about customers and their services and products, the
account holders or shareholders of customers of Company, Subsidiaries and
Affiliates, and associates, suppliers or competitors of Company, Subsidiaries
and Affiliates.
 
(iii)           "Inventions" means all discoveries, improvements, and inventions
relating to or used in the current or prospective business or operations of
Company, its Subsidiaries and Affiliates, whether or not patentable, which are
created, made, conceived or reduced to practice by Employee or under Employee's
direction or jointly with others during Employee's employment by Employer,
whether or not during normal working hours or on the premises of Employer.
 
(iv)           "Works" mean all original works fixed in a tangible medium of
expression by Employee or under Employee's direction or jointly with others
during Employee's employment by Employer, whether or not during normal working
hours or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.
 
i.           Survival.  Except as limited in time in Paragraphs 5(a) and (b),
Employee's obligations in this Section 5 shall survive and continue beyond the
RSU Vesting or forfeiture dates, the Original Delay Period or an Extended Delay
Period, any issuance or transfer of Shares, and any termination or expiration of
the Agreement for any reason.
 
6.           CHANGE IN CONTROL.
 
a.           Committee Non-Competition Determination.  Notwithstanding any
provision of this Agreement to the contrary, if Company is contemplating a
transaction (whether or not Company is a party to it) or monitoring an event
that would cause Company to undergo a Change in Control (as defined in Paragraph
6(b)), the Committee (as constituted before such Change in Control) may
determine that the noncompete obligation set forth in Paragraph 5(a) shall not
apply to any period after termination of employment if such termination was on
the date of a Change in Control or within eighteen (18) months subsequent to
such date.
 
b.           Definition of Change in Control.  For purposes of this Agreement, a
"Change in Control" shall have the same meaning  as the definition of such term
in the Plan, as amended and interpreted from time to time, as of the date of the
event that may cause a Change in Control.
 
Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control; provided, however, in no event shall
Employee's agreement under this paragraph affect a payment subject to 409A from
being made where such payment event is a 409A Change in Control.
 
 
 
11

--------------------------------------------------------------------------------

 
 
c.           Committee Action in Connection with Change in Control.  The
Committee (as constituted before such Change in Control) has the authority to
take the actions set forth in Section 14 of the Plan.  For instance, by way of
example and not limitation, the Committee (as constituted before such Change in
Control) may determine in its sole discretion that Company, or any successor
company in the applicable merger or sale agreement, may pay cash to Employee in
an amount equal to the amount (as determined by the Committee) that could have
been attained by Employee had the Award been currently payable, in lieu of
issuing Shares that would otherwise be issued in connection with Vesting or the
termination of an Extended Delay Period on or after the Change in Control.
 
7.           GENERAL.
 
a.           No Employment Contract.  Except to the extent the terms of any
separate written employment contract between Employee and Company may expressly
provide otherwise, Company shall be under no obligation to continue Employee's
employment with Company for any period of specific duration and may terminate
such employment at any time, for Cause or as a Termination Without Cause.
 
b.           Compliance With Certain Laws and Regulations.  If the Committee
determines that the consent or approval of any governmental regulatory body or
that any action with respect to the RSUs is necessary or desirable in connection
with the granting of the RSUs or the issuance of Shares, Employee shall supply
Company with such representations and information as Company may request and
shall otherwise cooperate with Company in obtaining any such approval or taking
such action.
 
c.           Construction and No Waiver.  Notwithstanding any provision of this
Agreement, the granting of the RSUs and the issuance of the Shares are subject
to the provisions of the Plan and any procedures or Rules promulgated thereunder
by the Committee or its delegate.  The failure of Company in any instance to
exercise any of its rights granted under this Agreement, the Plan or the Rules
shall not constitute a waiver of any other rights that may arise under this
Agreement.
 
d.           Notices.  Any notice required to be given or delivered to Company
under the terms of this Agreement shall be in writing and addressed to Company
in care of its Corporate Secretary at its corporate offices, and such notice
shall be deemed given only upon actual receipt by Company.  Any notice required
to be given or delivered to Employee shall be in writing and addressed to
Employee at the address on file with Company's Human Resources Department or
such other address specified in a written notice given by Employee to Company,
and all such notices shall be deemed to have been given or delivered upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
 
e.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware without reference to its principles of
conflicts of law.
 
f.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior agreements or understandings between the parties relating thereto.
 
g.           Amendment.  This Agreement may be amended only in the manner
provided by Company evidencing both parties' agreement to the amendment.  This
Agreement may also be amended, without prior notice to Employee and without
Employee's consent, (i) prior to any
 
 
 
12

--------------------------------------------------------------------------------

 
 
Change in Control by the Committee if the Committee in good faith determines
that the amendment does not materially adversely affect any of Employee's rights
under this Agreement or (ii) at any time if the Committee deems it necessary or
appropriate to ensure that the RSUs either remain exempt from, or compliant
with, Internal Revenue Code Section 409A.
 
h.           Acknowledgement.  The RSU grant and this Agreement are subject to
the terms and conditions of the Plan, the Rules, and any other rules or
procedures adopted by the Committee or its delegate.  The Plan is incorporated
in this Agreement by reference and all capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless this Agreement specifies a
different meaning.  Employee agrees to accept as binding, conclusive and final
all decisions and interpretations by the Committee of the Plan, this Agreement,
the Rules, and other applicable rules or procedures regarding any issues arising
thereunder, including without limitation all decisions and interpretations
related to 409A and regulations and guidance issued thereunder.
 
    By acknowledging and agreeing to the terms and conditions of this Agreement,
Employee accepts the RSUs and acknowledges that the RSUs are subject to all the
terms and provisions of the Plan (including without limitation the powers of the
Committee to make determinations and adjustments as provided in Sections 3, 4.2,
5, 14.1 and 15.1 of the Plan), this Agreement, the Rules, and other applicable
rules or procedures.
 
 
 
 
 
 
 
 
13